981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Warren Reginald STEVENSON, Plaintiff-Appellant,v.John M. GREACEN, Defendant-Appellee.
No. 92-7033.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 21, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-92-226-2)
Warren Reginald Stevenson, Appellant Pro Se.
E.D.Va.
Dismissed.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Warren Reginald Stevenson appeals the dismissal of his complaint for failure to pay an amended court-ordered filing fee.  The district court assessed a filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Stevenson failed to comply with the order.  Finding no abuse of discretion, we deny Stevenson leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED